Case 1:20-cv-00176-PAB-NYW Document 72 Filed 09/30/20 USDC Colorado Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                              Chief Judge Philip A. Brimmer

  Civil Action No. 20-cv-00176-PAB-NYW

  MARINA ANDREWS,

         Plaintiff,

  v.

  EATON METAL PRODUCTS, LLC, and
  TIM TRAVIS,

         Defendants.

  _____________________________________________________________________

         ORDER ACCEPTING MAGISTRATE JUDGE’S RECOMMENDATION
  _____________________________________________________________________

         This matter is before the Court on the Recommendation of United States

  Magistrate Judge Nina Y. Wang filed on September 8, 2020 [Docket No. 61]. The

  Recommendation states that objections to the Recommendation must be filed within

  fourteen days after its service on the parties. See 28 U.S.C. § 636(b)(1)(C). The

  Recommendation was served on September 8, 2020. No party has objected to the

  Recommendation.1

         In the absence of an objection, the district court may review a magistrate judge’s

  recommendation under any standard it deems appropriate. See Summers v. Utah, 927

  F.2d 1165, 1167 (10th Cir. 1991); see also Thomas v. Arn, 474 U.S. 140, 150 (1985) (“It



  1
    On September 11, 2020, plaintiff filed a motion to appoint counsel form where title was
  modified to state “Motion Object Order.” Docket No. 63 at 5. The motion states
  “COVID-19” in the portion of the form asking for a description of the nature of the action.
  Id. The Court does not construe this pleading as an objection to the recommendation,
  which, in any event, provides no description of any objection.
Case 1:20-cv-00176-PAB-NYW Document 72 Filed 09/30/20 USDC Colorado Page 2 of 2




  does not appear that Congress intended to require district court review of a magistrate’s

  factual or legal conclusions, under a de novo or any other standard, when neither party

  objects to those findings.”). In this matter, the Court has reviewed the Recommendation

  to satisfy itself that there is “no clear error on the face of the record.”2 Fed. R. Civ. P.

  72(b), Advisory Committee Notes. Based on this review, the Court has concluded that

  the Recommendation is a correct application of the facts and the law. Accordingly, it is

         ORDERED as follows:

         1. The Recommendation of United States Magistrate Judge Nina Y. Wang

  [Docket No. 61] is ACCEPTED;

         2. Defendants’ Motion to Dismiss [Docket No. 18] is GRANTED;

         3. Plaintiff’s claims under Title VII, the ADA, and the PDA against Tim Travis in

  his individual capacity are DISMISSED with prejudice;

         4. Any claim for disability discrimination pursuant to Title VII is DISMISSED with

  prejudice;

         5. All other claims are DISMISSED without prejudice;

         6. This case is closed.

  DATED September 30, 2020.
                                              BY THE COURT:


                                              ____________________________
                                              PHILIP A. BRIMMER
                                              Chief United States District Judge


  2
    This standard of review is something less than a “clearly erroneous or contrary to law”
  standard of review, Fed. R. Civ. P. 72(a), which in turn is less than a de novo review.
  Fed. R. Civ. P. 72(b).
